Title: To Benjamin Franklin from Jonathan Williams, Jr., 27 July 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes July 27. 1779.
My Arbitration is not yet finished, but the Gentlemen have so well informed themselves that I think there is but little to do as to their Judgment. They have ordered my Accounts to be all transcribed from the Beginning and they intend to write their Opinion on the Set of accounts so transcribed, in doing this they will make some alterations in the form, but the Matter will stand as it now does. It appears to me however very odd, that the Gentlemen do not think they have power to make any alterations in my Favour, but if any should appear necessary they have full power to make them against me. For Instance In several Instances I have not taken a Commn where I ought to have done it, and my allowance for the first 4 months Business is not so much by 10,000 Livres as a half of a Commission on the Goods I shipped, and neither of them would have done it for less, but I was content at that time so it cannot be altered. They think however that I had no right to charge a Commn on the arms I repaired because it was not a merchants Business, but a Gunsmiths, so I expect that will be taken off, and leave me the Satisfaction of doing for nothing the Business of an overseer of about 60 men, and supplying the Place of a man, whose allowance, had he come & done the same Business which I was obliged to do by his not coming (I mean Mercier) would have amounted to about 6000 Livres by Contract. I am not uneasy however, for it is not profit I seek, and my Reputation I am sure will be healed, for I will venture to say that there never was a more thorough & rigid Examination of accounts since the World began.— Lee has tried by his Letter to stagger them as to their authority, and he has had some success for in consequence of his Reasoning they do not think they have authority finaly to examine & decide unless all 3 of the Commrs had agreed to it.— If I was a Judge with them of another mans Conduct I should find no difficulty in confuting this Reasoning, but I am the Culprit on trial so must be Silent.— To wait for the 3 late Comrs to join in an agreement for my arbitration would be to wait forever, for I believe they never will exist together again as Commissioners and if they did D & L never would think alike.
I shall be obliged to you if you can tell me the Cost of the Cloathes Sabatier supplied, and the Cost of Goods in general that were sent down to me to Ship, so that an Estimate of the Value may be Formed—if you can also let me see all Mr Beaumarchais & Mr Montieu’s Invoices it will be a guide to us in finding out what my Commission is to be, the Gentlemen have desired me to write for this.— I do not know what answer the Gentn wrote to Lee, they have not communicated it to me.—

As soon as the Business is over I will go with all possible Speed to see our Friends at St G— and have the pleasure of seeing you directly after, but I am afraid I shall not be able to do this in less than 3 weeks for the Gentn have given me at least 10 days hard work in transcribing before they will come to a decision.
I am ever Your dutifull & affectionate kinsman
Jona Williams J
The Hon. Doctor Franklin.
 
Notation: Williams Jona. July 27. 1779.
